Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 1 of 23




                             EXHIBIT “A”
Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 2 of 23
Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 3 of 23
Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 4 of 23
Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 5 of 23
Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 6 of 23
Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 7 of 23
Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 8 of 23
Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 9 of 23
Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 10 of 23
Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 11 of 23
Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 12 of 23
Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 13 of 23
Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 14 of 23
Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 15 of 23
Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 16 of 23
Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 17 of 23
Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 18 of 23
Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 19 of 23
Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19   Entered 02/05/19 11:42:30   Page 20 of 23
           Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19                            Entered 02/05/19 11:42:30                   Page 21 of 23




                                            MASTER LOAN AGREEMENT – SCHEDULE 1
                                                          (Prime)

Borrower(s):     REAGOR-DYKES SNYDER, L.P.                                      Lender:           GM Financial
                                                                                                  Commercial Lending Services
                                                                                                  220 East Las Colinas Boulevard, Suite 500
                                                                                                  Irving, TX 75039

                                                                                Date:             January 23, 2018



This Schedule 1 supplements and is a part of the Master Loan Agreement dated January 23, 2018 (the "Agreement"). All terms defined in the Agreement shall
have the same meaning in this Schedule 1. All terms and conditions set forth in the Agreement and this Schedule 1 thereto are subject to change by GM
Financial, within GM Financial’s sole discretion, effective thirty days from the date of a Change Notice, or upon default by Borrower.

The parties agree that the Agreement between them is hereby amended, modified or supplemented to additionally provide as follows:

1.     MAXIMUM AMOUNTS

The discretionary Inventory and Equipment financing credit facilities pursuant to the Agreement shall be subject to the following Maximum Amounts:

                                    New Motor Vehicles                                                     $12,000,000.00

                                    Used Motor Vehicles                                                     $1,275,000.00

                                    New Demonstrator Vehicles                                                 $400,000.00

                                    Used Demonstrator Vehicles                                                       $N/A

                                    New Service Loaner Vehicles                                                      $N/A

                                    Used Service Loaner Vehicles                                                     $N/A

                                    Courtesy Transportation Program Vehicle/Cadillac           Courtesy       $500,000.00
                                    Transportation Alternative (CTP/CTA) Vehicles

                                    Other                                                                            $N/A

                                    Other                                                                            $N/A



2.     VARIABLE INTEREST RATE

2.1.   Variable Interest Rate. The Variable Interest Rate that applies to Borrower’s Advances for Financed Inventory and Financed Equipment is fifteen basis
       points (the "Margin") less than the Variable Rate Index as herein defined, per annum, adjustable at the Adjustment Intervals defined herein.

2.2.   Variable Rate Index. The Variable Rate Index that applies to Borrower’s Advances for Financed Inventory and Financed Equipment is the “Prime Rate”
       as published by The Wall Street Journal from time to time in its "Money Rates" column. If for some reason The Wall Street Journal ceases to publish
       such Prime Rate, or substantially changes the methodology used to determine such Prime Rate, then the Variable Rate Index may be otherwise
       independently determined by GM Financial, on a basis substantially similar to the methodology formerly used by The Wall Street Journal, or GM Financial
       may select another index, in GM Financial’s sole discretion.

2.3.   Adjustment Intervals. The Variable Interest Rates applicable to Borrower’s Advances for Financed Inventory and Financed Equipment are subject to
       adjustment on a daily basis as the Prime Rate changes (the "Adjustment Intervals").

2.4.   Minimum Interest Rates. The foregoing to the contrary notwithstanding, the minimum interest rate on all Advances for Financed Inventory and Financed
       Equipment shall not be less than N/A percent (N/A%).

3.     PAYMENT DUE DATES AND LATE CHARGE DATES
UR
3.1.   Payment Due Dates. All payments shall be received by GM Financial not later than 2:00 p.m. Eastern Time on the Payment Due Date. For each Sale
       transaction, the Payment Due Date shall be as follows:

       3.1.1. Financed Inventory. For Sold items of Financed Inventory, five Business Days following the Disposition Date.

       3.1.2. Financed Equipment. For Sold items of Financed Equipment, not later than one Business Day following the Disposition Date.



603 Schedule 1 (Rev. 2/17)                                MASTER LOAN AGREEMENT – SCHEDULE 1                                                    Page 1 of 3
           Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19                              Entered 02/05/19 11:42:30                    Page 22 of 23
3.2.   Late Charge Dates. Payments due from Borrower to GM Financial shall incur a late charge on the following dates:

       3.2.1. Interest on Financed Inventory and Financed Equipment. The twentieth day of the month following the month in which it was accrued.

       3.2.2. Principal and/or interest on Loans other than Financed Inventory and Financed Equipment. The tenth day following the due date.

       3.2.3. Principal Reduction Payments per Curtailment Schedule. The tenth day following the due date.

       3.2.4. Other Amounts. The day after the date on which the amount is due and payable.

4.    CURTAILMENT SCHEDULE
SCHEDULE
Borrower shall make payment of any Amount Financed with regard to an item of Financed Inventory that is not Sold as follows:

         New Motor Vehicles                       Five percent (5.0%) of the original Amount Financed, payable monthly, beginning on first day of the thirteenth
                                                  month after the date of the original Advance in connection with each Vehicle (the "Advance Date").

         Used Motor Vehicles                      Five percent (5.0%) of the original Amount Financed, payable monthly, beginning on first day of the seventh
                                                  month after the Advance Date.

         New Demonstrator Vehicles                Two percent (2.0%) of the original Amount Financed, payable monthly, beginning on the first day of the month
                                                  after the date the vehicle is classified or first used as a Demonstrator Vehicle ("Demonstrator Activation Date"),
                                                  through the twelfth month after the Advance Date, and five percent (5.0%) of the original Amount Financed,
                                                  payable monthly, beginning on the first day of the thirteenth month after the Advance Date.

         Used Demonstrator Vehicles               Two percent (2.0%) of the original Amount Financed, payable monthly, beginning on the first day of the month
                                                  after the Demonstrator Activation Date, through the sixth month after the Advance Date, and five percent
                                                  (5.0%) of the original Amount Financed, payable monthly, beginning on the first day of the seventh month after
                                                  the Advance Date.

         New Service Loaner Vehicles              Two percent (2.0%) of the original Amount Financed, payable monthly, beginning on the first day of the month
                                                  after the date the vehicle is classified or first used as a Service Loaner Vehicle ("Service Loaner Activation
                                                  Date"), through the twelfth month after the Advance Date, and five percent (5.0%) of the original Amount
                                                  Financed, payable monthly, beginning on the first day of the thirteenth month after the Advance Date.

         Used Service Loaner Vehicles             Two percent (2.0%) of the original Amount Financed, payable monthly, beginning on the first day of the month
                                                  after the date the Service Loaner Activation Date, through the sixth month after the Advance Date, and five
                                                  percent (5.0%) of the original Amount Financed, payable monthly, beginning on the first day of the seventh
                                                  month after the Advance Date.

         CTP/CTA Vehicles                         Two percent (2.0%) of the original Amount Financed, payable monthly, beginning on the first day of the month
                                                  after the date the vehicle is classified or first used as a CTP/CTA Vehicle, through the twelfth month after the
                                                  Advance Date, and five percent (5.0%) of the original Amount Financed, payable monthly, beginning on the
                                                  first day of the thirteenth month after the Advance Date.

         Other                                    N/A percent (N/A%) of the original Amount Financed, payable monthly, beginning on the first day of the N/A
                                                  month after the Advance Date.

         Other                                    N/A percent (N/A%) of the original Amount Financed, payable monthly, beginning on the first day of the N/A
                                                  month after the Advance Date.


5.     INSURANCE REQUIREMENTS
SCHEDULE
Insurance requirements are as follows:

5.1.   Inventory Insurance. Inventory insurance, with minimum coverages for: (1) comprehensive insurance in an amount equal to or greater than the
       aggregate of the Maximum Amounts or the actual Inventory value, whichever is greater, with a deductible of no more than $5,000.00 per vehicle and a
       per occurrence deductible acceptable to GM Financial; and (2) collision insurance with a deductible of no more than $5,000.00 per vehicle. GM Financial
       shall be the loss payee.

5.2.   Garage Insurance. Garage insurance, with minimum coverages for: (1) general liability and excess liability coverage in an amount not less than
       $3,000,000.00; and (2) coverage for contents in an amount not less than the value of Borrower’s total assets, as shown on Borrower’s most recent
       financial statement.

5.3.   Insurance Carriers. Insurance carriers shall have an AM Best’s Policyholder’s rating of not less than "A-" and a class size of note less than "VIII."

5.4.   Demonstrator Vehicle, Service Loaner Vehicle and Special Use Vehicle Insurance. Minimum insurance coverages for: (1) bodily injury and property
       damage liability insurance with a combined single limit of not less than $1,000,000.00 per occurrence; (2) collision insurance with a deductible not to
       exceed $5,000.00 per occurrence; (3) comprehensive insurance (including without limitation total theft loss) with a deductible not greater than $5,000.00
       per occurrence; (4) liability umbrella coverage of not less than $3,000,000.00; and (5) if the Demonstrator Vehicle, Service Loaner Vehicle or other
       Special Use Vehicle is located in a state or jurisdiction where uninsured/underinsured motorist coverage is mandatory, uninsured/underinsured motorist
       coverage in an amount not less than the amount required by the state or jurisdiction. GM Financial shall be the loss payee.




603 Schedule 1 (Rev. 2/17)                                MASTER LOAN AGREEMENT – SCHEDULE 1                                                        Page 2 of 3
           Case 18-50214-rlj11 Doc 936-1 Filed 02/05/19                               Entered 02/05/19 11:42:30                 Page 23 of 23
6.     CASH MANAGEMENT PROGRAM

6.1.   CMP Maximum Balance. The CMP Maximum Balance is limited to fifty percent (50%) of the aggregate of Advances for new and used Financed
       Inventory, exclusive of Advances for fleet transactions or similar transactions.

6.2.   CMP Minimum Balance. The CMP Minimum Balance shall not at any time fall below $N/A.

6.3.   CMP Minimum Payments. Payments of CMP Funds must be in amounts not less than $1,000.00.

7.     CHARGES

Borrower shall pay the following Charges in accordance with the terms of the Agreement:

7.1.   Flat Fee Charges. A flat charge of $10.00 for each Fleet or Extended Payment vehicle financed by GM Financial.

7.2.   Late Charges. A charge equal to the lesser of fifty basis points of any amount not paid by the Late Charge Date or the maximum late charge permitted
       by law.

7.3.   Auction Fees. A charge of GM Financial’s actual cost for any fees charged to GM Financial by any auction and/or vendor for vehicles acquired by
       Borrower from an auction.

7.4.   Insufficient Funds Charges. A charge of $50.00 on any payment which is returned for insufficient or uncollected funds.

7.5.   Inventory Audit Fees. A charge of GM Financial’s actual costs for:

       7.5.1. An inventory audit performed after a payment is returned for insufficient funds; and

       7.5.2. All inventory audits, with the exception of the first inventory audit performed each month.

8.     OTHER REQUIREMENTS

8.1.   Minimum Advance. The Minimum Advance in connection with any item of Financed Inventory shall be Five Thousand Dollars ($5,000.00).

8.2.   Minimum Balance. The Minimum Balance in connection with any item of Financed Inventory shall be Five Thousand Dollars ($5,000.00).

8.3.   N/A.

9.     BORROWER’S AGREEMENT TO THIS SCHEDULE 1
SCHEDULE
This Schedule 1 forms a part of and is incorporated directly into the Agreement between the parties.




603 Schedule 1 (Rev. 2/17)                                MASTER LOAN AGREEMENT – SCHEDULE 1                                                Page 3 of 3
